Title: Horatio G. Spafford to Thomas Jefferson, 15 February 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            If my Hond & Esteemed Friend  Albany, 2 Mo. 15, 1815.
            Could be apprized how often the enquiry is made, &  “what does Mr Jefferson think of your improvement in Wheel Carriages;?” & did he know my own anxiety to learn, his goodness would certainly excuse my impatience. For myself, I am perfectly satisfied; but the public thinks  little of my opinion, & much of thine. Thy bitterest foes allow thee the highest rank in science, & philosophy. I therefore  want to know thy opinion, that I may anticipate the public opinion; & I pray thee to favor me with it, as soon as may be convenient to thyself. Did I not feel a far greater anxiety than could be supposed for this little thing, I would hardly have troubled thee about it. But, I have, in reserve, a grand disclosure relative to the laws of mechanics, for which this is merely preparatory.
            I should esteem it an honor to present to thee my Certificate No. 1, for a Right to use my improvement; & if it will be accepted for use, I will gladly send it. The advertisement on the back of my pamphlet, is designed to extend a knowledge of my invention, & to announce my intention to defend my Right. Have the principles of my Patent ever been applied in this way before, in any age or Country? I write in haste, from a sick Room, devoted to the care of a most excellent Wife, & rely on thy indulgence. With gratitude & esteem, thy obliged friend,
            H. G. Spafford.
          
          
            Permit me to congratulate thee on the news of peace. Although we do not know the conditions of the treaty; yet my confidence in our Ministers & our Government, assure my hopes.
          
        